 

 

Exhibit 10.1

AIRCRAFT LEASE

THIS AIRCRAFT LEASE is made and entered into at Liberal, Kansas as of the 9th
day of December, 2004, by and between JOHN R. MILLER ENTERPRISES, L.L.C. a Utah
limited  liability company, with its principal place of business located at 299
South Main Street Suite 2450, Salt Lake City, Utah 84111, as lessor, hereinafter
called "OWNER", and NATIONAL BEEF PACKING COMPANY, L.L.C., a Delaware limited
liability company, with a place of business at 12200 N. Ambassador Drive, Kansas
City, Missouri 64163, hereinafter called "LESSEE".

W I T N E S S E T H:  That;

1.         THE LEASED AIRCRAFT.  OWNER leases to LESSEE, and LESSEE leases from
OWNER, upon the terms and conditions herein contained, the following described
aircraft, including, without limitation, all presently installed equipment,
including, but not limited to, the engines identified below and the equipment
listed on Annex A, all engine, airframe, and other logbooks for or relating to
the aircraft and all additions thereto and replacements or substitutions
therefore, all of the foregoing items (including, without limitation, all
additions thereto and replacements or substitutions therefore) being herein
referred to as the "Aircraft":

 

Citation Model            
Serial No. 
FAA Reg. No. 
Engine(s):
        Make & Model           
        Serial No. LH              
        Serial No. RH             

Cessna 560
560-0673
N96NB

Pratt Whitney Canada, Inc. PW535A Turbo Fan
PCE-D0285
PCE- D0282

              (each of which Engines has 750 or more rated takeoff horsepower)

OWNER either owns the Aircraft on the date hereof or will purchase the Aircraft
on or before the date the Aircraft is actually delivered to LESSEE.  Ownership
of the Aircraft is retained by Owner.  All tax benefits of ownership of the
Aircraft shall be retained by and for the exclusive benefit of Owner.

2.         DELIVERY OF AIRCRAFT.  The Aircraft will be delivered to LESSEE at
Hamilton, Montana, or at such other location and on such terms as shall be
mutually agreed to by the parties.

 

 

- 1 -

--------------------------------------------------------------------------------


3.         LOCATION AND USE OF AIRCRAFT.  The Aircraft shall be based at the
Hamilton Municipal Airport at Hamilton, Ravalli County, Montana.  The permanent
base of the Aircraft may not be changed to another location without OWNER's
prior written consent to such new permanent base.  LESSEE shall not fly the
Aircraft outside the continental United States without the prior written consent
of OWNER.  In no event shall LESSEE operate the Aircraft outside the United
States: (a) in any area not covered by any insurance required by the terms of
Article 5 hereof, or in any recognized or threatened areas of hostilities unless
fully covered to OWNER's reasonable satisfaction by political risk,
expropriation, hijacking, and war risk insurance; (b) in any jurisdiction for
which a travel advisory or equivalent warning issued by the United States
Department of State, or any subagency thereof, is in effect, or in any country
that is experiencing widespread civil unrest or widespread anti-American
activity; (c) in any area in which OWNER's title to the Aircraft may reasonably
be expected to be jeopardized or not recognized; or (d) more than ninety (90)
days during any twelve month period during the term hereof.  LESSEE will use the
Aircraft for business purposes in connection with its business and shall not use
the Aircraft for the transportation of persons or goods for hire to third
parties without OWNER's prior express written consent.  LESSEE shall have
operational control and possession, command and control of the aircraft at all
times under this Lease, except when OWNER is using the aircraft pursuant to
Article 11. 

4.         TERM AND LEASE RENTAL; CONTINGENT LEASE TERMINATION PAYMENT.  The
Aircraft is leased for a term of seventy (72) months, commencing with the date
of the delivery of the Aircraft to LESSEE as shown on a delivery and acceptance
receipt signed by LESSEE or LESSEE's agent, a true and complete copy of which
shall be attached hereto.  As consideration for the lease of the Aircraft,
LESSEE agrees to pay OWNER a base regular monthly rental as follows:  (a) in
year one, base monthly rental payments of $35,400; (b) in year two, base monthly
rental payments of $40,380; (c) in year three, base monthly rental payments of
$40,380; and (d) in years four, and thereafter, base monthly rental payments of
$45,380 (hereinafter "Regular Monthly Rental Payments").  The base rental
payments are indexed to the three (3) month London Interbank Offered Rate
("LIBOR") as set forth in "The Wall Street Journal" and will be adjusted
quarterly (at January, April, July and October) after the first quarter of the
term hereof by adding a Payment Adjustment Amount, as defined below.  LESSEE may
lock in the Payment Adjustment Amount at any Rental Review Date, as defined
below, by giving OWNER not less than thirty (30) days' notice of intent to lock
prior to the beginning of a quarter subject to adjustment.

 

 

- 2 -

--------------------------------------------------------------------------------


Regular Monthly Rental Payments due shall be subject to adjustment by adding
thereto a Payment Adjustment Amount.  Not less than five (5) business days
before the first Regular Monthly Payment is due at the beginning of each quarter
subject to adjustment (each a "Rental Review Date"), OWNER shall compute a
Payment Adjustment Amount to be added to each Regular Monthly Rental Payment. 
The Payment Adjustment Amount for each pertinent Regular Monthly Rental Payment
during a quarter shall be equal to the "Outstanding Lease Balance" set forth in
Annex B for the Regular Monthly Rental Payment immediately preceding the first
Regular Monthly Rental Payment in that quarter, multiplied by __1______,
multiplied by the difference between _1.15____% and LIBOR for the pertinent
Rental Review Date divided by 12.  If, on the pertinent Rental Review Date,
LIBOR is greater than _1.15__  % per annum, LESSEE shall pay OWNER on each of
the subject Monthly Rental Payment Dates (beginning with the first payment due
after the payment due five Business Days after the subject Rental Review Date),
in addition to the Regular Monthly Rental Payments, the Payment Adjustment
Amounts so calculated as described above.  If, on the pertinent Rental Review
Date, LIBOR is less than   _1.15_____% per annum, the amount of the Regular
Monthly Rental Payments due from LESSEE on the pertinent Monthly Rental Payment
Dates shall be reduced by the Payment Adjustment Amounts so calculated as
described above.  If, on the pertinent Rental Review Date, LIBOR equals
_1.15_____% per annum, no Payment Adjustment Amount will be due from LESSEE and
no reduction in Regular Monthly Rental Payments will be made on the pertinent
Monthly Rental Payment Dates.  In the event a Rental Review Date falls on a date
when "The Wall Street Journal" is not published or on which LIBOR is not
published in "The Wall Street Journal", LIBOR will be determined by reference to
the immediately preceding published rate for LIBOR.  In the event LIBOR is no
longer published, a reference rate will be determined by OWNER, in its sole
discretion, by selecting another index which is similar, beyond OWNER's control
and readily verifiable by LESSEE.  OWNER shall notify LESSEE by telefax or
otherwise of the Payment Adjustment Amount so calculated.

The first Regular Monthly Rental Payment shall be prorated for the month of
delivery and paid to OWNER on the delivery date of the Aircraft, and each
subsequent Regular Monthly Rental Payment shall be due and payable to OWNER
prior to the beginning of each succeeding month (hereinafter "Monthly Rental
Payment Date") during the lease term.  All payments shall be payable to John R.
Miller Enterprises, LLC, unless otherwise directed.  Any late rental payments
shall be subject to a late payment fee of one and one-half percent (1½%) of the
amount of the late rental payment per month or fraction thereof.

LESSEE shall not have any right to terminate this Lease before the end of the
term hereof unless OWNER in its sole discretion approves such termination in
writing and the terms and conditions of such termination. Nevertheless, if
LESSEE terminates this Lease before the end of the term hereof with the prior
written approval of OWNER (but not if LESSEE terminates this Lease due to a
default by OWNER) or if this Lease otherwise terminates at the end of the term
hereof due to LESSEE's payment in full of all rent and other amounts due
hereunder and performance in full of all other obligations of LESSEE hereunder,
LESSEE and OWNER shall each solicit offers to purchase the Aircraft from
prospective third party purchasers. If one or more such offers to purchase the
Aircraft, acceptable to OWNER in OWNER's discretion, are received within thirty
(30) days of the expiration of the term of this Lease, then the Aircraft shall
be sold by OWNER to the highest bidder. OWNER shall, upon receipt of the
purchase price of the Aircraft in connection with such sale, convey title to the
Aircraft to the purchaser by a bill of sale, which transfer shall be "AS‑IS,
WHERE IS", with all faults, without recourse to OWNER and without any
representation or warranty of any kind whatsoever by OWNER, express or implied. 
OWNER shall retain the entire net proceeds of any such sale of the Aircraft. In
addition to any other amounts that LESSEE may otherwise owe hereunder, LESSEE
shall pay OWNER a contingent lease termination payment ("Contingent Payment") if
the net sale proceeds from the sale of the Aircraft pursuant to the above terms
of this paragraph (net of all reasonable expenses of sale, including, without
limitation, any reasonable sales commission) are less than the stipulated loss
value of the Aircraft as of the nearest month on the Amortization Schedule
attached hereto and incorporated herein as Annex "B."  The Contingent Payment
shall be equal to the difference between the subject stipulated loss value and
the net sale proceeds from the sale of the Aircraft.  If the net sale proceeds
from the sale of the Aircraft exceed the subject stipulated loss value of the
Aircraft, LESSEE shall not owe OWNER any Contingent Payment for the termination
of this Lease.  The Contingent Payment shall be due within thirty (30) days from
LESSEE's receipt from OWNER of a detailed accounting of the determination of the
net sale proceeds from the sale of the Aircraft.

- 3 -

--------------------------------------------------------------------------------


 

5.         INSURANCE.  LESSEE shall, at LESSEE's expense, secure and maintain in
effect throughout the term of this Aircraft Lease, as a minimum, insurance
coverage on the Aircraft as follows:

     (a)        Bodily Injury Liability --        
                 IncludingPassengers

     (b)        Property Damage Liability

     (c)        Hull Insurance   

}
}
}
}

$  100,000,000
Single Limit

$7,225,200

All insurance shall be written in the name of OWNER and LESSEE, and shall name
OWNER as loss payee.  Hull insurance shall be all risk ground and flight,
include a breach of warranty endorsement in favor of OWNER, provide for 30 days'
prior written notice to OWNER of cancellation, and provide coverage for foreign
object damage.  All insurance shall be written in insurance companies and with
terms (including, but not limited to, maximum deductibles) acceptable to OWNER.

LESSEE shall furnish OWNER copies of all hull and liability insurance policies
and all endorsements and attachments thereto, whether the insurance is purchased
at the beginning or during the term of the Aircraft Lease.  LESSEE shall furnish
OWNER evidence that the required insurance has been secured prior to the
delivery of the Aircraft.

6.        RISK OF LOSS. 

a.     LESSEE hereby assumes and shall bear the entire risk of loss, theft,
confiscation, damage, to or destruction of the Aircraft from any cause
whatsoever, and shall promptly notify OWNER thereof.  Except as otherwise
provided in Article 6(b) below, this Aircraft Lease shall not terminate and the
obligations of LESSEE shall not be affected by reason of any damage or loss of
the Aircraft.  Notwithstanding any other provisions of this Aircraft Lease,
LESSEE shall not assume or bear the risk of loss, theft, confiscation, damage to
or destruction of the Aircraft when such damage is caused by the negligent acts
or omissions of OWNER, or if such loss, theft, confiscation, damage or
destruction occurs during, or as a result of, any hours of usage by OWNER, its
agents, owners, or employees.

b.    All references to hull insurance that follow are based on the assumption
that such coverage has been maintained in an amount at least as great as that
required by Article 5(c) hereof.  In the event of loss or damage to the Aircraft
as described below, LESSEE shall be obligated to pay OWNER any applicable
deductible and any deficiency between the amount of hull insurance required by
Article 5(c) hereof and the amount of hull insurance in force, and OWNER shall,
provided LESSEE is not then in default hereunder, refund to LESSEE any excess of
the proceeds from such insurance over the amount of the hull insurance required
by Article 5(c) hereof.

- 4 -

--------------------------------------------------------------------------------


(i)         If the Aircraft is lost or damaged beyond repair and the insurance
company pays OWNER the amount of the hull insurance required by Article 5(c),
LESSEE shall, within ten (10) days after such payment by the insurance company,
pay OWNER the amount of the hull insurance deductible plus all other amounts due
hereunder as of the date of such payment and this Aircraft Lease shall end. 
LESSEE will pursue settlement with the insurance company diligently and time is
of the essence.  If payment is not made to OWNER for the Aircraft by the
insurance company within one hundred twenty (120) days of the date of loss,
LESSEE shall pay OWNER on the one hundred twentieth (120th) day an amount equal
to the hull insurance required by Article 5(c) hereof, including any applicable
hull insurance deductible, and the obligation to pay rental hereunder shall
continue until such payment is made.  LESSEE shall continue to pay the Regular
Monthly Rental Payments and all other sums due hereunder as the same become due
until this Aircraft Lease ends with the receipt by OWNER of all payments from
the insurance company and/or LESSEE as set forth above.  If LESSEE makes full
payment to OWNER prior to its receipt of any hull insurance payments, OWNER will
assign to LESSEE all claims it may have against the insurance company under the
hull insurance policy and this Aircraft Lease shall end.  If such insurance
claims are not assignable for any reason, and LESSEE has made all prescribed
payments to OWNER, OWNER shall pursue such insurance claims on behalf of LESSEE.

(ii)        If the Aircraft is only partially damaged, this Aircraft Lease shall
remain in full force and effect, and LESSEE shall at its cost and expense repair
the Aircraft so as to place it as nearly as possible in the same condition as it
was before the damage.  To the extent such damage is covered by insurance,
OWNER, upon receiving from LESSEE such information and such documents as may be
required, shall make claim under the insurance policy and shall promptly
reimburse LESSEE for the cost of repairing the Aircraft to the full extent of,
but not more than, the net amount of such insurance recovery actually received;
provided, however, that no such payment shall be made if LESSEE has not paid all
amounts then owing hereunder and the payment shall not be made until the repairs
have been approved by OWNER or its designees.  During the period the Aircraft is
being repaired, LESSEE shall continue to pay the Regular Monthly Rental Payments
and all other sums due hereunder as they become due.  If payment for the damage
to the Aircraft is not made to OWNER by the insurance company, LESSEE shall be
obligated to repair the Aircraft at its sole cost and expense, and OWNER will
assign to LESSEE all claims it may have against the insurance company for the
damages to the Aircraft.

- 5 -

--------------------------------------------------------------------------------


(iii)       If the Aircraft is seized, condemned, confiscated, or in any manner
taken by the government of the United States, any foreign government, or any
political subdivision thereof, or any agencies of any such governments or
political subdivisions, or by any terrorist or terrorist group, LESSEE shall
immediately notify OWNER in writing and take all necessary action to secure
release of the Aircraft.  If the Aircraft is not returned to OWNER or LESSEE
within ninety (90) days of such taking, LESSEE shall immediately notify OWNER in
writing and shall forthwith pay OWNER the value of the Aircraft, which for
purposes of this paragraph shall be equal to the amount of the hull insurance
required by Article 5(c) hereof, and upon such payment being made by LESSEE to
OWNER, this Aircraft Lease shall end.  In the event of such payment, OWNER shall
transfer to LESSEE its interest in the Aircraft.  LESSEE shall continue to pay
the Regular Monthly Rental Payments and all other sums due hereunder until
receipt by OWNER of payment from LESSEE pursuant to this subparagraph.

Notwithstanding any other provision of this Article 6.b., LESSEE shall not
assume or bear the risk of loss, theft, confiscation, damage to or destruction
of the Aircraft when such damage is caused by the negligent acts or omissions of
OWNER, or if such loss, theft, confiscation, damage or destruction occurs
during, or as a result of, any hours of negligent usage by OWNER, its agents,
owners, or employees.  Any loss to the Aircraft resulting from OWNER'S negligent
acts or omissions shall be the sole responsibility of OWNER. Nothing in the
immediately preceding sentence shall be construed to contradict the parties'
agreement in Article 8 hereof to share the cost of regular maintenance and
repairs of the Aircraft based upon their proportionate, non-negligent use of the
Aircraft.

c.         Notwithstanding any other provision of this Article 6 (but subject to
the agreement of the parties that any loss to the Aircraft caused by the
negligent act or omission of LESSEE or OWNER shall be the sole responsibility of
such negligent party), LESSEE and OWNER shall share proportionately any
uninsured loss to the Aircraft based upon their proportionate use of the
Aircraft during the preceding year, or partial year if the loss occurs during
the first year of the lease term.

7.         LESSEE AND OWNER COVENANTS.  LESSEE covenants and agrees:

(a)        to obtain all licenses and registrations (except Federal Aviation
Administration Registrations) required by law, in the name of OWNER; to pay all
taxes, assessments, licenses and other fees and charges imposed by any national,
state or municipal government or other public or airport authority of any nature
whatsoever on this Aircraft Lease, on OWNER's purchase of the Aircraft for lease
to LESSEE hereunder, on any payments hereunder, on the Aircraft or on its use
during the term of this Aircraft Lease (including penalties and interest, but
excluding any sales tax payable on OWNER's purchase of the Aircraft and
excluding any state or federal income taxes on OWNER'S receipt of payments
hereunder) whether the same be payable by or assessed to OWNER or LESSEE and
whether assessed during the term or after the expiration or cancellation of this
Aircraft Lease, and to save OWNER free and harmless therefrom or, if under local
law or custom payment therefor may be made only by OWNER, to reimburse OWNER
upon demand for any such payments made by OWNER; to file any returns or reports
in connection with the foregoing required of either OWNER or LESSEE except when
OWNER makes payment as aforesaid;

(b)        that the Aircraft will be used and operated (1) in accordance with
the operating instructions of the manufacturers, (2) in conformity with all
laws, ordinances, rules and regulations, national, state, municipal or
otherwise, now existing or hereafter enacted, controlling or in any way
affecting the operation, use or possession of the Aircraft or the use of any
airport premises by the Aircraft; and (3) only in compliance with the conditions
and limitations set forth in the applications for or policies of insurance made
or issued pursuant to the terms of this Aircraft Lease;

- 6 -

--------------------------------------------------------------------------------


(c)        that LESSEE shall not make any alterations or modifications to the
Aircraft or install any additional equipment therein without the prior express
written consent of OWNER; that unless otherwise expressly agreed in writing
prior to installation, all additional equipment installed in the Aircraft shall
become the property of OWNER forthwith, be included in the definition of the
Aircraft and subject to all of the terms and conditions of this Aircraft Lease;

(d)        that neither this Aircraft Lease nor LESSEE's rights hereunder shall
be assignable by LESSEE nor shall the Aircraft be subleased or loaned without
the prior express written consent of OWNER, and LESSEE will not permit any
charge, lien, or encumbrance of any nature to be placed or to remain upon the
Aircraft;

(e)        to inspect the Aircraft upon receipt and furnish OWNER a delivery and
acceptance receipt; upon acceptance it shall be conclusively presumed that
LESSEE accepted the Aircraft in its then condition and that it has been found by
LESSEE to be in good, safe, and serviceable condition and fit for LESSEE's
intended use; that at the termination of this Aircraft Lease, however caused,
LESSEE shall deliver possession of the Aircraft to OWNER at Hamilton, Montana,
or at another mutually acceptable location, in the same condition as when
delivered to LESSEE, excepting only normal wear, and, if the Aircraft is not
returned in such condition, LESSEE shall pay OWNER all applicable rentals that
would have accrued hereunder until the Aircraft is put into such condition plus
all reasonable costs of all parts and labor necessary to put the Aircraft in
such condition; to permit OWNER and its designees at all reasonable times to
inspect the Aircraft; and to furnish any information with respect to the
Aircraft and its use and maintenance that OWNER may reasonably request;

(f)         to be liable to OWNER for and indemnify OWNER against any and all
accidental damage to the Aircraft which occurs in any manner from any cause or
causes during the term of this Aircraft Lease or until redelivery of the
Aircraft to OWNER, except to the extent such accidental damage to the Aircraft
occurs during or as a result of any hours of usage by OWNER, its agents, owners,
officers, directors, or employees, and except to the extent that OWNER shall be
promptly paid for such damage pursuant to the heretofore described insurance,
and to indemnify and save OWNER harmless from and against any and all claims,
costs, expenses, demands, liabilities, penalties, fines, and forfeitures of any
nature whatsoever which may be asserted against OWNER or the Aircraft or
incurred by OWNER arising out of or in any manner occasioned by LESSEE's use,
operation, or maintenance of the Aircraft during the term of this Aircraft Lease
or until redelivery of the Aircraft to OWNER, except to the extent that such
claims, costs, expenses, demands, liabilities, penalties, fines, and forfeitures
occur during or as a result of any hours of usage by OWNER, its agents, owners,
officers, directors, or employees, and that this covenant of indemnity shall
survive the expiration or termination of this Aircraft Lease;

- 7 -

--------------------------------------------------------------------------------


(g)        to maintain all records, logs, and other materials in good form as
required pursuant to this Aircraft Lease or by the Federal Aviation
Administration or any other governmental authority to be maintained in respect
of the Aircraft, to make the same available at all reasonable times for
inspection by OWNER (which right of inspection shall include, without
limitation, the right to inspect all records and materials generated and
maintained by LESSEE or by the Aircraft's manufacturer or the designees thereof
in connection with any maintenance monitoring system), and at the expiration or
termination of this Aircraft Lease to deliver such materials to OWNER;

(h)        to permit the Aircraft to be operated only by pilots having a current
certification as required by the Federal Aviation Administration or any other
governmental authority and which meets the minimum requirements of the
heretofore described insurance policies or applications; however, the operation
of the Aircraft by OWNER, its agents, owners, officers, directors, or employees
in a manner so as not to meet the requirements of such insurance policies or
applications shall not result in a breach of this Article 7(h) by LESSEE;

(i)         to pay for all fuel, oil and other consumables for operation of the
Aircraft except to the extent that OWNER incurs any such expenses in connection
with OWNER'S occasional operation or use of the Aircraft pursuant to Article 11
below;

(j)         to carry in the Aircraft a fully executed copy of this Aircraft
Lease at all times;

(k)        to maintain a hangar facility for storage of the Aircraft at the
airport identified in Article 3.

OWNER covenants to be bound by the applicable provisions of Article 7(b), (g),
(h), (i), and (j) above during any time that the Aircraft is being used by, or
is under the operational control of, OWNER as permitted herein.

8.         MAINTENANCE AND RESERVES FOR ENGINE REPLACEMENT.  LESSEE (with cost
sharing from OWNER as provided below) will cause the Aircraft to be maintained
and kept in good order and repair and completely airworthy, replace any and all
parts which may be worn out, lost, destroyed, or unavailable for use in or on
the Aircraft, and cause all inspections and overhauls of the Aircraft and its
engines to be made, all in accordance with the requirements and recommendations
of the manufacturer of the Aircraft and the manufacturers of the components
thereof and in accordance with the requirements of the Federal Aviation
Administration or any other governmental authority.  LESSEE further agrees to
keep the Aircraft and its engines enrolled and participating at all times in the
manufacturers' maintenance and maintenance tracking systems, if any.  Except in
case of emergency, all maintenance, repairs, parts replacement, inspections, and
overhauls shall be performed at factory authorized service centers.  It is
understood that if any emergency maintenance item can be deferred for handling
at the next scheduled routine inspection at a factory authorized service center,
then such items will be deferred.  LESSEE will notify OWNER within one working
day when such emergency maintenance is required and forward complete copies of
all invoices and work orders arising therefrom to OWNER.  OWNER will contribute
to the cost of all regular and emergency maintenance of the Aircraft and of
keeping the Aircraft in good condition and repair as described herein based upon
OWNER's proportionate share of the total number of hours that the Aircraft is
flown annually.  The parties shall keep a log of the total flight hours used by
LESSEE and by OWNER to determine the parties' proportionate use of the Aircraft
over the term of the Lease.  Initially, OWNER shall reimburse LESSEE for five
and one half percent (5.5%) of LESSEE's out-of-pocket costs for maintenance and
upkeep of the Aircraft upon monthly invoices therefore with supporting
documentation.  OWNER's proportionate share of such maintenance and upkeep
expenses shall be reconciled annually.

- 8 -

--------------------------------------------------------------------------------


LESSEE agrees, as further consideration for the lease of the Aircraft, to pay
OWNER on a monthly basis an amount equal to $175 multiplied by the number of
hours of usage by LESSEE during the preceding month, excepting any hours of
usage by OWNER, which is the subject of Article 11 hereof.  This $175 per hour
engine replacement reserve amount shall be reviewed annually and adjusted
pursuant to the Cessna Finance Corporation quoted engine rate of reserve for
similar jet aircraft engines.

LESSEE and OWNER agree that no upgrades or enhancements to the Aircraft will be
made during the term hereof without their mutual agreement upon the desirability
of such upgrade or enhancement and upon how such upgrade or enhancement will be
paid for or impact lease payments hereunder.  OWNER agrees that during the term
hereof (so long as LESSEE is not in default hereunder) LESSEE will be permitted
to make claims under the Aircraft's manufacturers' warranties to the extent
permitted thereunder and that OWNER will cooperate with LESSEE in making all
warranty claims.

9A.      DEFAULT BY LESSEE.  If LESSEE fails to repair and maintain the
Aircraft, discharge all liens (except for liens created by Owner), secure all
licenses or registrations, pay all taxes (except for any sales tax due on
OWNER's purchase of the Aircraft and any of Owner's income tax obligations),
assessments, licenses, and other fees or charges, pay all costs and expenses to
be paid by LESSEE, procure and maintain insurance, all as above provided, or to
perform any of the other covenants or obligations of LESSEE, OWNER, at its
option, may do so, and all advances and expenses incurred by OWNER in connection
therewith shall be repaid by LESSEE to OWNER upon demand, together with interest
thereon at the highest applicable rate allowed by law (but not more than one and
one-half percent (1.5%) per month or fraction thereof) until paid.  OWNER may
enter upon the premises where the Aircraft is located for purpose of inspection,
and may remove the Aircraft forthwith, without notice to LESSEE, if, in the
reasonable opinion of OWNER, the Aircraft is being improperly used or
maintained.

If LESSEE shall fail to make any Regular Monthly Rental Payment or fail to pay
any other amounts payable hereunder when the same are due and payable, or if
LESSEE should default in the performance of any of the other terms, conditions,
or covenants to be performed by LESSEE hereunder, or if LESSEE should default in
the performance of any of the terms, conditions, or covenants to be performed by
LESSEE under any other contracts or agreements between LESSEE and OWNER at any
time, or if the insurance required to be maintained hereunder shall expire or be
canceled and LESSEE shall fail to replace such insurance, or if the Aircraft
shall be misused or abandoned by LESSEE, or if LESSEE shall become insolvent,
commit any act of bankruptcy, or if bankruptcy proceedings are begun by or
against LESSEE, or if a receiver is appointed for LESSEE, or if for any reason
OWNER shall, in good faith, reasonably deem said Aircraft or itself insecure,
then OWNER, at its option, and in addition to and without prejudice to any other
remedies, (a) may enter upon the premises where the Aircraft is located and take
possession of and remove the Aircraft, with or without notice to LESSEE, and
with or without legal proceedings, and in removing the Aircraft, OWNER may, if
permitted by law, use any of LESSEE's licenses in respect to the Aircraft,
and/or (b) may terminate this Aircraft Lease, and/or (c) may sell, lease or
otherwise dispose of all or any part of the Aircraft at public or private sale,
with or without advertisement or publication, with or without notice to LESSEE,
and with or without legal proceedings; provided that such sale is conducted in
accordance with the requirements of applicable law.

- 9 -

--------------------------------------------------------------------------------


Upon such termination, LESSEE shall be liable to OWNER and shall forthwith pay
OWNER the amount of OWNER's damages caused by LESSEE's default(s), including,
but not limited to, (a) any and all reasonable costs and expenses incurred by
OWNER in the repossession or disposition of the Aircraft (including, but not
limited to, court costs and reasonable attorneys' fees, where allowed by law,
and transportation and storage expenses), plus (b) any other sums due under
other provisions of this Aircraft Lease, including, but not limited to, past due
Regular Monthly Rental Payments, reserves for engine replacement, and late
payment fees, plus (c) as liquidated damages for loss of a bargain and not as a
penalty, and in lieu of any further payments of rent, the stipulated loss value
of the Aircraft as of the month preceding the date of OWNER's demand as shown on
the Amortization Schedule attached hereto and incorporated herein as Annex "B",
plus (d) interest at the rate of 18% per annum on the total of the foregoing
from the date of demand to the date of payment (and the parties acknowledge that
the foregoing money damage calculation reasonably reflects OWNER's anticipated
loss with respect to the Aircraft and this Lease resulting from the event of
default and the termination of this Lease due to such default by LESSEE).

If OWNER actually repossesses the Aircraft, then OWNER shall not be required to
sell, lease or otherwise dispose of the Aircraft prior to OWNER enforcing any of
the remedies described above. OWNER shall sell, lease or otherwise dispose of
the Aircraft in any manner it chooses so long as such disposition is conducted
in accordance with the requirements of applicable law, free and clear of any
claims or rights of LESSEE and without any duty to account to LESSEE with
respect thereto except as provided below.  If OWNER actually sells or leases the
Aircraft pursuant to the remedies provided above in this Article 9A, then OWNER
will credit the net proceeds of any sale of the Aircraft, or the net present
value (discounted at the then current LIBOR plus 300 basis points) of the rents
payable under any new lease of the Aircraft, against and up to (but not
exceeding) the amounts payable by LESSEE under any of the preceding paragraphs
of this Article 9A and any other amounts LESSEE owes OWNER hereunder, or will
reimburse LESSEE for and up to (but not exceeding) LESSEE's payment thereof.

9B.     OWNER DEFAULTS.    If OWNER materially breaches its obligations under
Article 14 herein or its obligations to share maintenance and repair expenses of
the Aircraft as provided herein, LESSEE may cancel this Lease upon not less than
thirty (30) days' written notice, after giving OWNER not less than ten (10)
business days' written notice of the default and an opportunity to cure such
default within such ten (10) business day period.  At the end of such
cancellation notice period, LESSEE shall return the Aircraft in the condition
required in Article 7(e) hereof.

- 10 -

--------------------------------------------------------------------------------


10.      NO REPRESENTATIONS.  Time is of the essence of this Aircraft Lease.  No
representations, warranties, promises, guarantees, covenants, or agreements,
oral or written, expressed or implied, have been made by LESSEE or OWNER, or any
agents or employees thereof, with respect to this Aircraft Lease or the
Aircraft, except as expressly provided herein.

11.       OCCASIONAL USE BY OWNER.  Under circumstances not detrimental to
LESSEE,  or to LESSEE'S ready access to the Aircraft whenever LESSEE desires to
use the Aircraft, LESSEE agrees to make the Aircraft available to OWNER, without
pilots, for OWNER'S occasional, incidental use.  LESSEE shall be reimbursed for
costs incurred by LESSEE, if any, for fuel, hangar and tie-down costs away from
the Aircraft's base of operation and miscellaneous out-of-pocket expenses and
taxes incurred by LESSEE that are attributable to such occasional use of the
Aircraft by OWNER, if any.  During all such OWNER flights, OWNER shall assume
operational control, possession, command and control of the Aircraft, and shall
indemnify, defend, and hold harmless LESSEE from and against any and all claims,
costs, expenses, demands, liabilities, penalties, fines, and forfeitures of any
nature whatsoever which may be asserted against LESSEE arising out of or in any
manner occasioned by OWNER's use, operation, or maintenance of the Aircraft
during the term of this Aircraft Lease or until redelivery of the Aircraft to
OWNER, and that this covenant of indemnity shall survive expiration or
termination of this Aircraft Lease.  If OWNER and LESSEE agree to allow OWNER to
use the aircraft with LESSEE'S pilots in a context that would require
reimbursement to LESSEE for use of the pilot's time, OWNER shall be responsible
for applicable excise taxes of all types with respect to such payments, if any. 
Nothing contained herein shall preclude OWNER from separately, occasionally
employing LESSEE's pilots on a part-time basis that does not interfere with
LESSEE's employment of such pilots on a full-time basis.  OWNER shall be solely
responsible for all payments to pilots, including compliance with withholding
taxes, if any, for any such part-time employment and for the payment of all
fuel, oil and other consumables, hanger, tie down, airport and similar fees
attributable to OWNER'S occasional use of the Aircraft pursuant to this Article
11.  OWNER shall not use the Aircraft or LESSEE'S pilots under any circumstances
that would be characterized as causing LESSEE to be conducting a commercial
flight or flight for hire.

12.       MISCELLANEOUS.  This Aircraft Lease is, and is intended to be, a
lease, and LESSEE does not acquire any right, title, or interest whatsoever,
legal or equitable, in the Aircraft, except its interest as LESSEE hereunder as
expressed herein.  The relationship between OWNER and LESSEE hereunder shall
always and only be that of lessor and lessee of the Aircraft.  OWNER covenants
that if LESSEE is not in default under this Aircraft Lease as described herein,
LESSEE shall peacefully and quietly hold, possess, and use the Aircraft during
the entire lease term, free from any interference or hindrance.  Rentals
hereunder shall not abate during the term hereof because LESSEE's right to
possession of the Aircraft has terminated, except if such termination is the
result of an early termination hereof as permitted in Article 4 above.

- 11 -

--------------------------------------------------------------------------------


LESSEE shall at no time during this Lease for any purpose whatsoever be or
become the agent of OWNER, and OWNER shall not be responsible for the acts and
omissions of LESSEE or LESSEE'S agents.  Except as expressly provided herein to
the contrary, OWNER shall at no time during this Aircraft Lease for any purpose
whatsoever be or become the agent of LESSEE, and LESSEE shall not be responsible
for the acts and omissions of OWNER or OWNER's AGENTS.  The rights and remedies
with respect to any term and condition of the Aircraft Lease shall be cumulative
and not exclusive, and shall be in addition to all other rights and remedies in
favor of OWNER or LESSEE under any applicable law.  Failure by either party to
enforce strictly any provisions of this Aircraft Lease shall not be construed as
a waiver thereof.  All notices shall be effective and binding on the parties
hereto upon actual delivery or when deposited in the United States mail with
first class postage prepaid and properly addressed to the address of the party
set forth herein.  This Aircraft Lease may not be assigned without the written
consent of the non-assigning party, which consent shall not be unreasonably
withheld.  All payments or other money due hereunder shall be paid by LESSEE or
OWNER without recoupment, setoff, or counterclaim, either in law or in equity. 
This Aircraft Lease, which, together with the referenced Annex, constitutes the
entire agreement between the parties, shall be binding on the heirs, executors,
administrators, successors, and assigns of LESSEE and inure to the benefit of
the parties' successors and assigns.  Except as elsewhere herein provided, any
change or modification to this Aircraft Lease shall be in writing and signed by
the parties hereto. This Aircraft Lease is a Kansas Contract and shall be
construed and interpreted in accordance with the Laws of the State of Kansas.

13.       NO OTHER WARRANTIES; LIMITATION OF LIABILITY.  EXCEPT FOR THE WARRANTY
OF TITLE, TO THE EXTENT ALLOWED  BY APPLICABLE LAW, THERE ARE NO OTHER
WARRANTIES BY OWNER APPLICABLE TO THE AIRCRAFT, EXPRESS OR IMPLIED, WHETHER OF
MERCHANTABILITY, DESCRIPTION, DURABILITY, FITNESS FOR A PARTICULAR USE OR
PURPOSE OR OTHERWISE, ALL OF SUCH WARRANTIES BEING HEREBY EXPRESSLY DISCLAIMED. 
EXCEPT AS EXPRESSLY PROVIDED HEREIN, OWNER SHALL HAVE NO LIABILITY TO LESSEE FOR
ANY CLAIM, LOSS, OR DAMAGE CAUSED OR ALLEGED TO HAVE BEEN CAUSED, DIRECTLY OR
INDIRECTLY, BY THE AIRCRAFT OR THE USE THEREOF, WHETHER SUCH DAMAGES OR ALLEGED
DAMAGES ARE GENERAL, SPECIAL, CONSEQUENTIAL, INCIDENTAL, OR OTHERWISE, WHETHER
SUCH LIABILITY OR ALLEGED LIABILITY ARISES OR IS ALLEGED TO ARISE OUT OF ANY
DESIGN, MANUFACTURING, OR OTHER DEFECT, LATENT OR PATENT, IMPROPER MAINTENANCE,
STRICT LIABILITY, CRASH WORTHINESS, OR ANY OTHER STATUTORY OR COMMON LAW THEORY
OF LIABILITY WHATSOEVER.

14.       OWNER COVENANTS.  OWNER covenants and agrees:

(a)        that OWNER, its agents, owners, officers, directors, and employees,
whether on LESSEE's business or otherwise, shall not use or operate the
Aircraft, or cause the Aircraft to be used or operated, (1) in violation of the
Operating Instructions of the manufacturers, (2) in violation of any laws,
ordinances, rules, and regulations, national, state, municipal, or otherwise,
now existing or hereafter enacted, controlling or in any way affecting the
operation, use, or possession of the Aircraft or the use of any airport premises
by the Aircraft,  (3) in violation or contravention with the conditions and
limitations set forth in the applications for or policies of insurance made or
issued pursuant to the terms of this Aircraft Lease, or (4) in violation of any
of the provisions of Article 7 above that are applicable to OWNER.

(b)        to be liable to LESSEE for and indemnify LESSEE against any and all
claims, costs, expenses, demands, liabilities, penalties, fines, and forfeitures
of any nature whatsoever which may be asserted against LESSEE or incurred by
LESSEE arising out of or in any manner occasioned by OWNER's breach of this
Article.  This covenant of indemnity shall survive the expiration or termination
of this Aircraft Lease.

- 12 -

--------------------------------------------------------------------------------


15.       TRUTH IN LEASING.

(a)        LESSEE AND OWNER HAVE REVIEWED THE AIRCRAFT'S MAINTENANCE AND
OPERATING LOGS AND HAVE FOUND THAT THE AIRCRAFT HAS BEEN MAINTAINED AND
INSPECTED UNDER PART 135 OF THE FEDERAL AVIATION REGULATIONS DURING THE 12
MONTHS PRECEDING THE EXECUTION OF THIS AIRCRAFT LEASE.  LESSEE AND OWNER CERTIFY
THAT THE AIRCRAFT PRESENTLY COMPLIES WITH THE APPLICABLE MAINTENANCE AND
INSPECTION REQUIREMENTS OF PART 135 OF THE FEDERAL AVIATION REGULATIONS.

(b)        LESSEE CERTIFIES THAT LESSEE, THROUGH ITS COMPANY PILOT AT HAMILTON
MONTANA, AND NOT OWNER, IS RESPONSIBLE FOR OPERATIONAL CONTROL OF THE AIRCRAFT
UNDER THIS AIRCRAFT LEASE DURING THE TERM HEREOF.  LESSEE FURTHER CERTIFIES THAT
LESSEE UNDERSTANDS IT RESPONSIBILITY FOR COMPLIANCE WITH APPLICABLE FEDERAL
AVIATION REGULATIONS.  LESSEE'S ADDRESS IS: 12200 N. Ambassador Drive, Kansas
City, Missouri 64163.

(c)        LESSEE CERTIFIES THAT THE AIRCRAFT WILL BE MAINTAINED AND INSPECTED
UNDER PART 91 OF THE FEDERAL AVIATION REGULATIONS FOR OPERATIONS TO BE CONDUCTED
UNDER THIS AIRCRAFT LEASE.  LESSEE UNDERSTANDS THAT AN EXPLANATION OF FACTORS
BEARING ON OPERATIONAL CONTROL AND PERTINENT FEDERAL AVIATION REGULATIONS CAN BE
OBTAINED FROM THE NEAREST FAA FLIGHT STANDARDS DISTRICT OFFICE, GENERAL AVIATION
DISTRICT OFFICE, OR AIR CARRIER DISTRICT OFFICE.

[Space Intentionally Left Blank]

 

 

 

- 13 -

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, this Aircraft Lease has been finally executed at Kansas
City, MO, as of the day and year first above written in duplicate originals, one
executed copy of which was delivered to LESSEE, the receipt of which is hereby
acknowledged.

Attest:

National Beef Packing Company, L.L.C.

 

                                                                         

/s/ Ron Heeke                                  

By   /s/ Jay Nielsen                              
Jay Nielsen                              
Its Chief Financial Officer         

 

                                                             

John R. Miller Enterprises , L.L.C.

By   /s/ John Miller                               
            John Miller

 

 

 

 

 

 

- 14 -

--------------------------------------------------------------------------------


ANNEX "A"
TO AIRCRAFT LEASE

 

 

No. 560-673

 

Equipment List
Model of Aircraft Cessna 560 (Citation Encore)
Serial No. 560-0673
U.S. Registration N96NB

 

 

 

- 15 -

--------------------------------------------------------------------------------

 


 

 

 

ANNEX "B"
TO AIRCRAFT LEASE
(See Attached)

 

 

 

 

 

 

 

- 16 -

--------------------------------------------------------------------------------